Citation Nr: 1436397	
Decision Date: 08/14/14    Archive Date: 08/20/14

DOCKET NO.  08-37 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased rating, in excess of 10 percent, for chronic fungal disease of the toes (Athletes foot).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant (Veteran)


ATTORNEY FOR THE BOARD

L. Buchs, Associate Counsel

INTRODUCTION


The Veteran, who is the appellant, served on active duty from July 1970 to July 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, in which the RO, in pertinent part, denied a compensable rating for chronic fungal disease of the toes.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Travel Board hearing in January 2010, in Philadelphia, Pennsylvania; and a copy of the transcript has been attached to the record.

This appeal was remanded by the Board in June 2010 for additional development.  The Veteran's outstanding VA treatment records were obtained per the remand instructions.  See Stegall v. West, 11 Vet. App. 268 (1998).  In June 2011, the AOJ granted an increased rating of 10 percent for chronic fungal disease of the toes, effective June 13, 2007.  The Veteran also was provided a supplemental statement of the case in June 2011.

The issue of an increased rating for a skin condition of legs and hands/arms has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See Veteran's Statement, dated July 2011.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.




REMAND

The Veteran was provided a VA examination in June 2010; however, the Board finds that it is inadequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (when VA undertakes to provide a VA examination or to obtain a VA opinion, it must ensure that the examination or opinion is adequate).  The VA examiner indicated that the Veteran had some peeling and slight redness of the skin of the feet in a moccasin distribution.  VA treatment records from June 2008 to July 2011 also report the Veteran's chronic fungal disease of the toes was in a moccasin distribution on the feet and maceration between toes.  Neither the June 2010 VA examination report, nor the VA treatment records, however, indicates the percent of the entire body or percent of exposed areas affected by the chronic fungal disease of the toes.  The Veteran reported in July 2011 that he had a rash over his entire feet.  For these reasons the Board finds that a remand is necessary to provide the Veteran with a new VA examination.

Accordingly, the case is REMANDED for the following action:


1. Obtain any outstanding VA treatment records regarding chronic fungal disease of the toes from July 2011 to the present and associate them with the record.

2. Then, schedule the Veteran for a VA skin condition examination in order to determine the current severity of his chronic fungal disease of the toes.  The VA examiner must indicate the percent of the entire body and the percent of the exposed areas affected by the chronic fungal disease of the toes, and any systemic therapy undertaken for the fungal disability.

3. After all development has been completed, review the case again based on the additional evidence.  If the benefit sought is not granted, furnish the Veteran with a Supplemental Statement of the Case, and give the Veteran a reasonable opportunity to respond before returning the record to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



